Exhibit 10.1

EXECUTION COPY

REPURCHASE AGREEMENT

THIS REPURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
August 1, 2013, by and between Universal Insurance Holdings, Inc., a Delaware
corporation (the “Company”), and Bradley I. Meier, an individual with an address
at 229 Ocean Blvd., Golden Beach, Florida 33160 (“Seller”).

WHEREAS, Seller owns in the aggregate 3,534,673 shares of common stock of the
Company, par value $0.01 per share (collectively, the “Shares”);

WHEREAS, Seller desires to sell to the Company, and the Company desires to
repurchase and redeem from Seller, 350,000 of the Shares (the “Repurchase
Shares”), on the terms and conditions set forth in this Agreement (the
“Repurchase”); and

WHEREAS, Seller and the Company intend the Repurchase to be an isolated
transaction between them.

NOW, THEREFORE, for good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Purchase and Sale. Contemporaneously with the execution and delivery of this
Agreement, Seller hereby sells, assigns and transfers to the Company, and the
Company hereby purchases, accepts and acquires from Seller, the Repurchase
Shares in consideration of the payment by the Company to Seller
contemporaneously herewith of U.S. $2,457,000.00 by wire transfer of immediately
available funds to Seller’s designated account (the “Purchase Price”). Seller
shall deliver to the Company contemporaneously herewith stock certificates
representing such Repurchase Shares, accompanied by stock powers and, subject to
Section 6(h), bearing or accompanied by all requisite stock transfer stamps.

2. Representations and Warranties of Seller. Seller hereby represents and
warrants to the Company as follows:

(a) Seller has full power and authority to execute and deliver this Agreement
and to perform Seller’s obligations hereunder. This Agreement has been duly
authorized, executed, and delivered by Seller and constitutes the legal, valid,
and binding obligation of Seller, enforceable against Seller in accordance with
its terms, subject to bankruptcy, insolvency, and general equitable principles.

(b) Seller is the holder of record or beneficially owns all of the Shares.

(c) Upon (i) delivery to the Company of certificates representing the Repurchase
Shares, duly endorsed by Seller for transfer to the Company, or
(ii) confirmation reasonably acceptable to the Company of the transfer to the
Company of any Repurchase Shares held by Seller in book-entry position, and upon
Seller’s receipt of payment therefor, Seller will have transferred to the
Company good and marketable title to the Repurchase Shares, free and clear of
all liens, encumbrances, claims of third parties, security interests, mortgages,
pledges, agreements, options, warrants, rights of first refusal and rights of
others of any kind or nature whatsoever, whether or not filed, recorded or
perfected.



--------------------------------------------------------------------------------

(d) Seller is not a party to or subject to any suit or any administrative,
arbitration or other proceeding with respect to the Shares or any judgment,
decree or order entered in any suit or proceeding brought by any governmental
agency or other person enjoining or otherwise restraining or restricting Seller
with respect to the Shares, and, to the best of Seller’s knowledge, no such suit
or proceeding is threatened against Seller.

(e) Other than any required filings under U.S. securities laws, Seller is not
required to give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any governmental or regulatory authority
or any other person in order to consummate any transfer of the Repurchase Shares
to the Company. The execution, delivery and performance of this Agreement by
Seller will not violate, result in the breach of or constitute a default under
any contract, instrument or other agreement to which Seller is bound. To the
best of Seller’s knowledge, Seller has in all material respects owned and held
the Shares in accordance with all applicable laws and requirements of
governmental authorities.

(f) As the former Chairman, President and Chief Executive Officer of the
Company, Seller was familiar with the condition (financial and otherwise),
properties, assets, liabilities, business operation and prospects of the Company
as of February 22, 2013. Seller has such knowledge and experience in business
and financial matters that Seller is capable of evaluating the merits and risks
of the Repurchase.

(g) Seller acknowledges that the Company is in possession of material nonpublic
information regarding the Company not known to Seller. Contemporaneously
herewith, Seller has delivered to the Company an executed “big boy” letter in
the form previously agreed by Seller and the Company.

(h) Seller and his advisors have had an opportunity to ask questions of, and to
receive information from, the Company and persons acting on its behalf
concerning the terms of this Agreement and the terms and conditions of the
Repurchase as set forth herein. Seller participated in the drafting and
negotiation of, has carefully read and is familiar with this Agreement. Seller
acknowledges that he has had an opportunity to consult with counsel and other
advisors about this Agreement and the Repurchase. Seller has received no
representations or warranties from the Company, its affiliates, employees,
agents or attorneys in making his decision to enter into this Agreement, other
than as set forth herein.

3. Representations and Warranties of the Company. The Company represents and
warrants to Seller as follows:

(a) The Company has full power and authority to execute and deliver this
Agreement and to perform its obligations hereunder and consummate the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by the Company, and constitutes the legal, valid, and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, subject to bankruptcy, insolvency, and general equitable principles.

(b) The Company is the issuer of the Shares.

 

2



--------------------------------------------------------------------------------

(c) Other than any required filings under U.S. securities laws, the Company is
not required to give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any governmental or regulatory authority
or any other person in order to consummate the transfer of the Repurchase
Shares. The execution, delivery and performance of this Agreement by the Company
will not violate, result in the breach of or constitute a default under any
contract, instrument or other agreement to which the Company is bound, or result
in the violation of any provision of its charter, bylaws or similar
organizational documents.

(d) The Company is not a party to or subject to any suit or any administrative,
arbitration or other proceeding or any judgment, decree or order entered in any
suit or proceeding brought by any governmental agency or other person enjoining
or otherwise restraining or restricting the Company with respect to the
transactions contemplated hereby, and, to the best of the Company’s knowledge,
no such suit or proceeding is threatened against the Company.

4. Termination and Survival. Notwithstanding anything to the contrary contained
herein, this Agreement and the rights and obligations of the parties hereunder
shall be deemed revoked, annulled, rescinded and of no force or effect (and any
Repurchase Shares previously delivered to the Company shall be returned to
Seller), if the Company shall have failed to deliver to Seller the Purchase
Price within forty-eight (48) hours after the execution and delivery of this
Agreement by the parties hereto. All representations and warranties of Seller
and the Company contained in this Agreement shall survive indefinitely to the
extent this Agreement is not otherwise terminated in accordance with this
Section 4.

5. Dividends and Distributions. Seller shall be entitled to receive all
dividends and distributions paid by the Company in respect of the Shares to the
extent the record date for such dividends and distributions is on or prior to
the consummation of the related purchase and sale of such Shares hereunder.

6. Miscellaneous Provisions.

(a) Further Assurances. Each of the parties hereto shall take, or cause to be
taken, all action, and to do, or cause to be done, all things reasonably
necessary, proper or advisable under applicable laws and existing agreements or
otherwise reasonably required to be taken or done by it to consummate the
transactions contemplated hereby in accordance with the terms hereof and to more
fully and effectively vest in the Company title to the Repurchase Shares. To the
extent Seller delivers to the Company one or more certificates representing more
than the number of Shares required to sold to the Company hereunder, the Company
shall promptly issue replacement certificates to Seller representing the
remaining number of Shares not otherwise sold to the Company, and the Company
shall update its stock ledger and other stock transfer records to reflect the
issuance of such replacement certificates.

(b) Successors and Assigns. This Agreement will be binding upon and inure to the
benefit of the parties to this Agreement and the successors and assigns of the
parties hereto; provided, however, that, no rights, obligations or liabilities
hereunder will be assignable by any party without the prior written consent of
the other parties.

 

3



--------------------------------------------------------------------------------

(c) No Third Party Beneficiaries. This Agreement is not intended to confer any
rights or remedies hereunder upon, and will not be enforceable by, any other
person or entity, other than the parties to this Agreement.

(d) Controlling Law. This Agreement shall be governed by, construed and enforced
in accordance with the laws of the State of Delaware, without giving effect to
the choice of law provisions thereof.

(e) Entire Agreement; Amendments; Waiver. This Agreement constitutes the entire
contract between the parties hereto pertaining to the subject matter hereof, and
supersedes all prior and contemporaneous agreements, understandings,
negotiations, and discussions, whether written or oral, of the parties. There
are no representations, warranties, or other agreements between the parties in
connection with the subject matter hereof except as specifically set forth
herein. No supplement, modification or waiver of this Agreement shall be binding
unless executed in writing by the parties to be bound thereby. Any agreement on
the part of the parties to waive any term or provision of this Agreement shall
be valid only if set forth in an instrument in writing signed on behalf of the
party against whom the waiver is to be effective. No such waiver shall
constitute a waiver of, or estoppel with respect to, any subsequent or other
inaccuracy, breach or failure to strictly comply with the provisions of this
Agreement.

(f) Counterparts. This Agreement may be executed in one or more counterparts,
including by facsimile or other electronic delivery, each of which shall be
considered an original instrument, but all of which shall be considered one and
the same agreement.

(g) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given (i) upon delivery, if delivered in person, (ii) upon
receipt of written confirmation of transmission, if transmitted by facsimile or
other electronic communication (with written confirmation and a copy of the
notice or other communication mailed by express courier or certified or
registered mail, return receipt requested) or (iii) one (1) business day after
it is sent, if delivered by an express courier (with written confirmation), to
the parties at the following addresses:

If to the Company:

Universal Insurance Holdings, Inc.

1110 West Commercial Boulevard

Fort Lauderdale, Florida 33309

Attention: Stephen J. Donaghy

Facsimile: (954) 958-1201

E-mail: sdonaghy@universalproperty.com

with a copy (which shall not constitute notice) to:

K&L Gates LLP

1601 K Street, NW

Washington, DC 20006

Attention: Alan J. Berkeley

Facsimile: (202) 778-9100

E-mail: alan.berkeley@klgates.com

 

4



--------------------------------------------------------------------------------

If to Seller:

Bradley I. Meier

229 Ocean Blvd.

Golden Beach, Florida 33160

Facsimile: (954) 958-1202

E-mail: bmeier311@aol.com

with a copy (which shall not constitute notice) to:

Vedder Price P.C.

222 North LaSalle Street

Chicago, Illinois 60601

Attention: Michael A. Nemeroff

Facsimile: (312) 609-5005

E-mail: mnemeroff@vedderprice.com

(h) Expenses. Except as otherwise provided herein, all costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the party incurring such costs and expenses. Seller and
the Company shall pay their respective brokerage fees, commissions, and finder’s
fees, if any, and shall indemnify and hold the other party harmless from and
against any and all other claims or liabilities for brokerage fees, commissions,
and finder’s fees incurred by reason of any action taken by such party.
Notwithstanding the foregoing, all transfer and documentary taxes relating to
the purchase and sale of the Shares hereunder shall be borne by the Company.

[Signatures follow on the next page.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

UNIVERSAL INSURANCE HOLDINGS, INC. By:  

 /s/ Sean P. Downes

  Name: Sean P. Downes   Title: President and Chief Executive Officer By:  

 /s/ Bradley I. Meier

  Bradley I. Meier

[Repurchase Agreement]